Mr. Presiding Justice Thompson delivered the opinion of the court. 2. Courts, § 95*—when no presumption as to jurisdiction. There is no presumption in favor of the jurisdiction of the County Court in a statutory proceeding even when the attack on the jurisdiction is collateral. 3. Drainage—what are requisites of petition to vacate order of County Court as to abatement of assessments. In a proceeding in the County Court under the drainage statute, to vacate an order of the County Court abating the excess of an assessment of benefits for construction work over a bond issue based on such assessment, the statute must be literally complied with both as to the subject-matter and the person, and if the petition is not sufficient to confer jurisdiction the appearance and consent of the landowners do not have that effect. 4. Bills and notes, § 102*—what not negotiable paper. A drainage warrant is not negotiable paper. 5. Contracts, § 345*—when assignee of drainage warrant may sue in own name. The assignee of a drainage warrant may maintain suit thereon in his own name subject to the equities between the original parties. 6. Drainage, § 57*—when warrant lien on assessment. Under section 38 of the Levee Act (J. & A. jf 4419), a warrant for borrowed money is a lien on the assessment. 7. Drainage, § 55*—what warrants payable out of. A drainage warrant for borrowed money is only payable out of assessments made when the order authorizing the warrant was issued. 8. Drainage, § 7*—what is nature of district organised under Levee Act. A district organized under the Levee Act is a body politic and corporate, subject to sue and to be sued as any other municipal corporation. 9. Drainage, § 51*—what must be alleged as' to nature of district in suit against it. In suing a district organized under the Levee Act it is not necessary to allege in terms that it is a corporation, but it is sufficient to allege facts which show it to be a corporation. 10. Drainage, § 51*—who not necessary parties in suit against district. A district organized under the Levee Act represents the property owners, and such owners are not necessary parties to a suit in equity against the district. 11. Equity—when party’s contentions ineffective. A party’s contentions in a suit which are inconsistent and evasive are ineffective in equity.